Citation Nr: 0716853	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  02-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

2.  Entitlement to service connection for a left knee 
condition claimed as secondary to the service-connected right 
knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The RO continued the 10 
percent rating for the service-connected right knee 
disability and denied service connection for a left knee 
condition secondary to the right knee disability.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issues on appeal.

2.  The veteran failed to report for a scheduled VA 
examination in conjunction with his claim for entitlement to 
an increased rating for a right knee disability and has not 
shown good cause for his failure to report.

3.  A left knee disorder was not present in service and is 
not shown to be related to service nor to be proximately due 
to or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to a rating in excess 
of 10 percent for a right knee disability is denied as a 
matter of law.  38 C.F.R. § 3.655 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Increased rating - Right Knee

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations. Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1, Part 4 (2006).
 
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2006)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2006).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).

In this case, VA records show the veteran was scheduled for 
an examination in December 2006, but that he failed to 
report.  A January 2007 supplemental statement of the case 
noted his failure to report for the examination and denied 
his claim for an increased rating for a right knee 
disability.  There is no evidence any VA correspondence was 
returned as undeliverable nor has the veteran provided any 
explanation for his failure to report.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has not 
provided explanation for not having reported for examination, 
the Board is satisfied that the veteran was properly notified 
and failed to report to the scheduled VA examinations without 
good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for 
entitlement to an increased rating for a right knee 
disability must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Service connection - Left Knee

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records include no evidence of 
any left knee impairment.  

Post-service, the veteran was examined for VA purposes in 
September 1983.  There were no complaints or objective 
findings for any left knee problems secondary to the injured 
right knee.  Similarly, no complaints or findings regarding 
the left knee were noted on VA examination in August 1985.  

In March 1987, the veteran underwent surgical arthroscopy of 
the right knee.  No left knee findings were noted in the 
discharge summary.  On VA examinations in July 1987, 
September 1988, and November 1999, there were no findings for 
the left knee.  

The veteran's left knee claim was received in October 2000.  
VA outpatient treatment records dated in January 2000 through 
August 2002 reveal complaints of chronic bilateral knee pain, 
decreased range of motion, and giving way since 1983.  In 
October 2000, the veteran underwent a left knee arthroscopy 
to repair a meniscal tear.  
A VA orthopedic examination was performed in November 2000.  
Following the examination, the examiner noted that he did not 
have the operative report for the October 2000 procedure and 
could not comment on the nature of the surgery.  He did opine 
that he was not aware of any medical literature relating the 
right knee disorder to the left knee disorder, and concluded 
that there was no relationship between the knees.

VA outpatient treatment records dated through July 2002 note 
ongoing treatment for complaints concerning both knees.  None 
of the reports mentions any relationship between the left and 
right knee disorders.  

On VA orthopedic examination in May 2002, the examiner noted 
the veteran's contention that the left knee condition was 
related to his service-connected right knee disability.  
Based on examination findings, the examiner found no 
relationship between the claimed left knee symptomatology and 
the service-connected right knee.  The examiner indicated 
there was no medical literature to support the present left 
knee meniscal tear to the right knee.  

A second VA medical opinion was obtained in September 2002, 
in which the examiner reviewed the May 2002 VA examination 
report and concurred with the earlier findings. 

Based upon the evidence of record, the Board finds that a 
left knee disorder was not present in service and is not 
shown to be related to service nor to be proximately due to 
or the result of a service-connected disability.  Service 
medical records are negative for complaint, diagnosis, or 
treatment for left knee disorder.  The first evidence of a 
left knee disorder arises in the medical record in January 
2000, almost 20 years after his separation from service.  
Further, VA examiners in 2000 and in 2002 concluded, 
following examination of the veteran, that there was no 
relationship between the service-connected right knee 
disorder and the left knee disability.  Therefore, as the 
medical evidence of record does not support a finding that 
the left knee disorder was caused or aggravated by his 
service, or is the result of, or aggravated by his service 
connected right knee disorder, the preponderance of the 
evidence is against the veteran's claim for service 
connection for the left knee.
It is unfortunate that the veteran elected not to appear for 
a planned VA orthopedic examination that may have shed 
further light on this claim.  His failure to cooperate 
necessarily required the application of 38 C.F.R. § 3.655, 
requiring VA to make a decision based on the evidence of 
record.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

While the veteran believes that developed a left knee 
disorder due to his right knee disability, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.

Entitlement to service connection for a left knee disorder as 
secondary to a service-connected right knee disability is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


